This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   JAKE WILSON and BRIAUN
 3   PRICHARD, Individually and
 4   as next friend for CORBEN
 5   PHOENIX, a minor,

 6          Plaintiffs-Appellants,

 7 v.                                                            NO. A-1-CA-37165

 8 CITY OF ALBUQUERQUE,

 9          Respondent-Appellee,

10 and

11 COUNTY OF BERNALILLO and
12 STATE OF NEW MEXICO HIGHWAY
13 AND TRANSPORTATION DEPARTMENT,

14          Defendants.

15 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
16 Valerie A. Huling, District Judge

17 Crowley & Gribble, P.C.
18 Clayton E. Crowley
19 Albuquerque, NM

20 for Appellants

21 Office of the City Attorney
 1 Jessica M. Hernandez, City Attorney
 2 Jessica Lynn Nixon, Assistant City Attorney
 3 Albuquerque, NM


 4                           MEMORANDUM OPINION

 5 VIGIL, Judge.

 6   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9   {2}   DISMISSED.

10   {3}   IT IS SO ORDERED.


11                                        _______________________________
12                                        MICHAEL E. VIGIL, Judge


13 WE CONCUR:



14 ___________________________________
15 JULIE J. VARGAS, Judge



16 _________________________________
17 HENRY M. BOHNHOFF, Judge




                                            2